 1 William D. Hyslop
   United States Attorney
 2 DEREK TAYLOR
   Assistant United States Attorney
 3 Post Office Box 1494
   Spokane, WA 99210-1494
 4 Telephone: (509) 353-2767
 5
 6                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 7   SOUTH HILL MARKET, a Washington
 8   entity; GEDION TEKLEMARIAM                    No. 2:19-cv-00073-SMJ
     TESFA, an individual and OGBAI
 9   GEBREMICHAEL TESFU, an
     individual,
10                                                 UNITED STATES EXHIBIT LIST
                                    Plaintiffs,
11                      vs.

12   UNITED STATES; and U.S.
     DEPARTMENT OF AGRICULTURE
13   (USDA),

14                                 Defendants.

15        Defendant United States of America, by and through its counsel of record,
16 William D. Hyslop, United States Attorney for the Eastern District of Washington,
17 and the undersigned Assistant United States Attorney, pursuant to the Court’s
18 Scheduling Order (ECF No. 19), hereby submits its list of exhibits to be used at trial
19 in the above-captioned case.
20
21                                                Case Number: 2:19-cv-00073-SMJ
     PRESIDING JUDGE                               PLAINTIFF’S         DEFENDANT’S
22                                                 ATTORNEY:           ATTORNEY:
     Judge Salvador Mendoza, Jr.
23                                                Jimmy Garg            Derek T. Taylor
     TRIAL DATE(S)                                COURT REPORTER        COURTROOM DEPUTY
24
25   September 8, 2020 (Spokane)
     PLF   DEF     DATE       MARKED ADMITTED              DESCRIPTION OF EXHIBITS
26   NO.   NO.     OFFERED
27                                                STARS 252 Retailer Information for South Hill
            500                                   Market. (AR 1 – AR 12)
28
     UNITED STATES’ EXHIBIT LIST - 1
             501                                        02/04/2015 - South Hill Market SNAP
 1                                                      Application. (AR 13 – AR 17)
             502                                        05/13/2015 – SNAP South Hill Market store
 2                                                      visit and review. (AR 18 – AR 37)
             503                                        06/24/20016 – SNAP store visit and review to
 3                                                      Spokane, WA store selling Middle
                                                        Eastern/African specialty items and bulk
 4                                                      foods near South Hill Market. (AR 38 – AR 49)
             504                                        04/15/2018 – SNAP South Hill Market store
 5                                                      visit and review. (AR 50 – AR 67)
             505                                        05/08/2018 – ALERT Case Analysis for South
 6                                                      Hill Market. (AR 68 – AR 87)
             506                                        05/18/2018 – Charge Letter to South Hill
 7                                                      Market. (AR 88 – AR 98)
             507                                        05/22/18 – Gedion Tesfa authorization for
 8                                                      Vicki Parker. (AR 99)
             508                                        05/25/18 – South Hill Market Response
 9                                                      letter. (AR 100)
             509                                        08/31/2018 – USDA letter to Mr. Tesfa and
10                                                      Mr. Tesfu. (AR 101 – AR 102)
             510                                        Supplier Invoices and Photographs submitted
11                                                      by South Hill Market in response to Charge
                                                        Letter. (AR 103 – AR 780)
12                                                      05/30/2018 – Letter from USDA to Ms. Vicki
             511
13                                                      Parker re extension of time to respond. (AR
                                                        781- AR 782)
14           512                                        08/03/2018 – Email from Vicki Parker to
                                                        Elizabeth Rivas. (AR 783)
15           513                                        Retailer Reply and Case Sanction
                                                        Recommendation. (AR 784 – AR 797)
16           514                                        08/31/2018 – USDA letter to South Hill
                                                        Market and Vicki Parker. (AR 798 – AR 801)
17           515                                        09/10/2018 – Vicki Parker letter to USDA re
                                                        reconsideration. (AR 802 – AR 803)
18           516                                        09/24/2018 – USDA letter to South Hill
                                                        Market. (AR 804 – AR 805)
19           517                                        10/15/2018 – FOIA request from Rosenberg
                                                        Law Group. (AR 806 – AR 809)
20           518                                        12/11/2018 – USDA response to FOIA
                                                        request. (AR 810 – AR 817)
21           519                                        01/18/2019 – Seattle Litigation Group letter
                                                        to USDA with attached May 15, 2018 Charge
22                                                      Letter. (AR 818 – AR 830)
             520                                        01/18/2019 – Seattle Litigation Group letter
23                                                      to USDA with attached letters from USDA.
                                                        (AR 831 – AR 844)
24           521                                        01/31/2019 – Final Agency Decision. (AR 845
                                                        – AR 858)
25
26         Defendant reserves the right to add additional exhibits and reserves the right to
27
     use any of the exhibits identified by Plaintiff.
28
     UNITED STATES’ EXHIBIT LIST - 2
 1
          RESPECTFULLY SUBMITTED: July 2, 2020.
 2
                                       William D. Hyslop
 3                                     United States Attorney
 4
                                       s/Derek T. Taylor
 5                                     DEREK T. TAYLOR
                                       Assistant United States Attorney
 6                                     Attorneys for Defendant United States
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     UNITED STATES’ EXHIBIT LIST - 3
                                CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on July 2, 2020, I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF system, which will send notification of such
 4
     filing to the following:
 5
 6
           Seth Rosenberg                          seth@seattlelitigation.net
 7
           Jimmy Garg                              jimmy@seattlelitigation.net
 8
     And to the following non CM/ECF participants:        N/A
 9
10
                                                   s/Derek T. Taylor
11                                                 Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     UNITED STATES’ EXHIBIT LIST - 4
